■ The Circuit Court, on the defendant’s motion, instructed the jury as follows:—Verdict and judgment for the defendant.The Court held, that the first instruction could not be objected to, but that the second was erroneous. The judgment was accordingly reversed with costs, the cause remanded-, &c. “Declaration stated, that defendant intending to cause it to be believed that plaintiff had been guilty of -wilfully setting his house and premises on fire, said of the plaintiff, that he had set fire to his ov?n premises, meaning that he had been guilty of -wilfully setting fire to the premises, which, while in his occupation, had been destroyed by fire: After verdict for the plaintiff, the judgment was arrested, on the ground that wilfully setting his own premises on fire was not, except under special circumstances, a crime punishable by law; and the Court would presume only such circumstances as it was essentially necessary for the plaintiff to have proved in support of his declaration.” Sweetapple v. Jesse, 5 Barn. & Adolp. 27.